367 F.2d 583
Villa Mae SIMMONS, Appellant,v.MAISON BLANCHE COMPANY, Appellee.
No. 22928.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; Leo Brewster, Judge.
Donald V. Organ, New Orleans, La., for appellant.
Pat W. Browne, Jr., of Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for appellee.
Before JONES and COLEMAN, Circuit Judges, and CHRISTENBERRY, District judge.
PER CURIAM.


1
The appellant complains of charges given and of other charges refused at the trial in the district court.  She asserts that the district court committed error in not excusing a juror for cause.  We have reviewed the record and are unable to find reversible error.  Therefore, the judgment of the district court is


2
Affirmed.